I bring warm greetings
from the people of the Republic of Vanuatu.
At the outset, I wish to congratulate you, Sir, on
your assumption of the presidency of the General
Assembly at its sixtieth session. I assure you of my
Government’s support for the work of the United
Nations under your stewardship. I take this opportunity
also to acknowledge, with deep admiration, the sterling
dedication of your predecessor, Mr. Jean Ping, who
meticulously steered the work of the fifty-ninth session
to its conclusion. I would like also to pay tribute to the
Secretary-General for his active role and for his
resilience in continuing the work of United Nations
reform.
We come to the Assembly annually to reaffirm
our faith and confidence in the purposes and principles
of the Charter. This year is especially important, since
leaders are meeting five years after the Millennium
Summit to take stock of the Millennium Development
Goals (MDGs). Although the outcome document has
been adopted, we are extremely disappointed with the
omission of numerous paragraphs. The farcical ending
of the negotiations resulted in a dilution of the quality
of the final document. The United Nations must, in
future, avoid becoming a rubber stamp for the
powerful.
The world is at a crossroads. Our meeting is
taking place at a critical juncture. Civil and political
strife, wars, poverty, diseases, famine, drought, natural
disasters, terrorism, minority oppression and
environmental degradation are affecting the lives of
millions of people. The sacrilege of such human
suffering is unbelievable and painful to bear.
The United Nations must be able to do more and
must respond more promptly to such situations. It must
do so by improving its preventive-capacity
mechanisms so as to minimize the devastating impact
on peoples’ livelihood and to ease their suffering.
We must ask, therefore, whether we are really
doing enough for our peoples. Is this all about
impressive speeches, rhetoric and pretentious,
grandiose plans that detract from the real issues that
need addressing? My Government is disillusioned by
the lack of genuine goodwill and support that is being
offered to the United Nations.
I would like to reiterate my Government’s
message to the General Assembly at its fifty-ninth
session.
“The Achilles heel of the current structure is the
imbalance of power in the United Nations system.
It has become so chronic that it has weakened
2

the multilateral focus, cohesiveness and
internationalism of the United Nations.”
(A/59/PV.14, p. 25)
The principles of democratization and good
governance, so actively advocated and championed by
some Members, must be reflected in the reorganization
and decision-making process of the United Nations
system.
If we are to get back on track, the United Nations
must be rejuvenated. It must be reinvigorated so that it
can reassume its legitimate and central responsibility in
addressing the causes of conflict, maintaining peace
and security and promoting the development agenda.
But if it is to do that, the Organization’s decision-
making and other processes must be transparent and
truly democratized. Some of us preach strongly on
democracy the world over, yet are unable to practice
and enforce those values when it really matters. We are
now on the threshold of a new beginning, so let us not
allow this new opportunity to pass.
At the summit, I said that tolerance and respect
must form the nucleus for any reform of the United
Nations. Only by enforcing those values will we come
to realize the true meaning of justice, equality and
human rights. The diversity of the developing world
presents huge challenges for us all. However, the
strong nations must be able to muster the political will
to effect changes. The big players need to transform
their philosophy and their mindset, because they have
been hindrances to the creation of an equitable system
of good governance within multilateral organizations
such as the United Nations.
The United Nations remains indispensable for
future peace and prosperity. Globalization has brought
nations together; we are interlinked and
interdependent, and that requires global cooperation
and governance from all responsible Members of the
Organization. Understandably, there are vested
interests held by the powerful. That requires genuine
cooperation and goodwill, and those interests and the
role of the United Nations must converge in order to
ensure compatibility with the international legal
framework.
My Government fully supports efforts to reform
the United Nations system so as to ensure a stronger
and more effective Organization. In this context, my
delegation shares the views of other delegations on the
need to revise the membership of the Security Council
so as to ensure fair representation of Member States
without affecting the authority of the Council. A more
representative Council will bring openness and
transparency, create confidence and improve
understanding and cooperation. The restructuring of
the Security Council membership is long overdue.
Diversity is essential in that respect.
I agree that terrorism is one of three main
scourges confronting humankind today — the others
being poverty and disease. My Government condemns
those deliberate callous and inhuman acts that have
taken the lives of innocent people. There is no just act
of terrorism. We agree that we must work collectively
in eliminating that deadly menace from the face of the
Earth. But the fight against terrorism must be balanced
and targeted so as to ensure that resources are equitably
channelled into meeting the Millennium Development
Goals.
The global economic situation today
discriminates against many of the developing
economies. Unfair trading practices and the imposition
of intrusive policies on national economies affect our
economies by opening them up to unfavourable
conditions that only favour the stronger nations. Such
negative actions marginalize nations and peoples.
Marginalization then breeds and incites resentment,
fuelling the hatred that eventually creates fertile
grounds for extremism to grow and flourish.
We have agreed on the establishment of the
Peacebuilding Commission, which will also enable
more work to be done to combat the spread of
terrorism, in particular by identifying areas where
international support and understanding are required.
Although we are injecting many resources into curing
the problem, we are not really preventing it from
emerging. The world needs a spirit of pacifism if real
peace is to prevail. In order to achieve that, the United
Nations needs moral leadership — leadership that
focuses on security and dignity for the human person.
The post-Monterrey Conference era poses
extreme challenges for the economic survival and
socio-economic stability of many of the small island
developing nations like Vanuatu. We urge our
development partners to honour their commitments to
reach the 0.7 per cent target for official development
assistance (ODA). In this context we welcome the
commitments from the United States of America
through the Millennium Challenge Account. We also
3

welcome commitments by Qatar, the European Union
and the People’s Republic of China. Furthermore, we
look forward to the coming to fruition of initiatives by
France and other countries.
The pivotal role of trade as the engine for
economic growth cannot be overemphasized, but, as
many of my colleagues from the small island States
and the least developed countries have stated, market
access and special preferential treatment must be
provided.
Furthermore, many of us are restricted by
inflexible and immoral conditions that inhibit new
financing and development initiatives. We continue to
call for trade and investment and labour export to help
our economies to grow.
My Government’s national development priorities
focus on building the productive sector. The
Government’s prioritized action agenda highlights the
policy areas that we believe to be essential in meeting
our development objectives. It is the catalyst for
Vanuatu’s medium- to long-term strategic planning,
which emphasizes the need to empower our rural
population through infrastructure- and capacity-
building initiatives. The development policy
framework is consistent with achieving the MDG
targets, and the development strategy is being refined
to give equal consideration to our other international
commitments and the Pacific Plan. We appeal to our
development partners to assist us in the effective
implementation of our strategy.
A fundamental lesson to be drawn from Vanuatu’s
reforms is that they have been forced from outside,
without being adapted to our national circumstances.
From Vanuatu’s perspective, externally driven reforms
must be buttressed by an equal partnership that
respects local traditions and cultures and the rights of
all citizens, without disturbing the essential uniting
mechanisms of society that have successfully held us
together. Vanuatu embraces democracy and the
concepts of good governance and transparency, but
those far-reaching principles must be tailored to
traditional systems without affecting their relevance
and significance.
With regard to the environment, we urge our
development partners to actively support the effective
implementation of the Mauritius Strategy. The
challenges confronting island States are ominous, and I
repeat the call that more recognition should be given to
accommodate our natural characteristics and
vulnerabilities. We also urge States that have not yet
done so to act responsibly by ratifying the Kyoto
Protocol as soon as possible.
On the question of the shipment of radioactive
materials and hazardous waste, improvements in
safeguards and assurances should not have to await a
calamity. Preventive measures must be the course of
action to take. The risks posed by the forces of nature,
coupled with increased terrorist activities, are too
grave for enhanced safeguards to deal with. The world
would be better off banning such shipments rather than
endlessly trying to perfect safeguards approaches that,
at best, only limit such serious risks. Complacency
would be our greatest mistake.
The Charter of the United Nations espouses the
principles that continue to guide the Organization’s
efforts in the process of self-determination. That right
must be progressively advanced. The United Nations
must be consistent and not lose sight of the
fundamental right of self-determination for those who
are working their way out of the shackles of colonial
rule. Ruling and sovereign authorities must ensure that
the process remains on track.
Where the United Nations has failed to fully
comply with the appropriate legal procedures, it is only
proper that such instances be adequately addressed to
allow justice to prevail for the victims. Circumventing
the issue only exposes the dark history and raises
serious questions about the credibility, relevance and
integrity of the United Nations. Only in an open and
consistent manner can we redress past failures and
provide a stronger basis for the advancement of United
Nations ideals.
Such contradictions simply make a mockery of
the fundamental principles of human rights and self-
determination clearly enshrined in the Charter of the
United Nations. How can we call for respect for human
rights, yet blatantly ignore the pleas of the millions
calling out for justice? The United Nations cannot, and
must not, continue to turn a blind eye to its own past
failures. It is morally, politically and legally wrong to
do so.
The continuing disputes raised over the
implementation of United Nations resolutions are clear
4

examples challenging the integrity and validity of the
United Nations. We cannot ignore the calls of the West
Papuans in their quest for justice. We urge the United
Nations to act responsibly in revisiting the case of West
Papua. However, we are encouraged by the Indonesian
Government’s efforts to address alleged human rights
abuses. We also welcome decisions empowering West
Papuans to manage their own affairs in collaboration
with the central Government.
The United Nations must also explore various
avenues to end the economic embargo imposed on
Cuba. Countless resolutions have been adopted to no
effect, and the Cuban people continue to be
marginalized in the multilateral trading system. This is
a critically challenging responsibility. Some may see it
as an improbable task, but it must be addressed with
genuine support and goodwill on the part of the
relevant authorities and sovereign States.
In conclusion, I hope that the Creator’s wisdom
will prevail as we continue our journey. Despite all our
differences and diversities, human security for all is
our main goal and should remain the focus of the
United Nations agenda. The cardinal question is, will
Members allow the United Nations to undertake
serious reforms in meeting the challenges ahead? And
will the Organization be capable of guaranteeing a
future of peace and prosperity that is not reserved only
for the big players but will be enjoyed by all? Will the
United Nations become a juggernaut for the stronger
nations? A famous biblical verse reminds us about the
fundamental wisdom of building on rock instead of
sand. The future remains in our hands, and the
Republic of Vanuatu will play its part.
May our beloved almighty Creator bless us all.